UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
SHAWNTELL
MILLS-SANCHEZ,
                                            1:18-cv-723
                      Plaintiff,            (GLS/DJS)

                 v.

THE RESEARCH FOUNDATION
FOR THE STATE UNIVERSITY
OF NEW YORK et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Office of Vincent U. Uba           VINCENT U. UBA, ESQ.
750 Broadway
Albany, NY 12207

FOR THE DEFENDANTS:
 The Research Foundation for the
 State University of New York, John
 Thompson, Pamela Potter-Reger,
 Deborah McGuire, and Eugene Monaco
 Research Foundation of SUNY        ALLISON ZULLO GOTTLIEB,
 35 State Street                    ESQ.
 5th Floor
 Albany, NY 12207

Research Foundation for Mental
Hygiene Inc. and Joanne Trinkle
Bond, Schoeneck & King, PLLC       MICHAEL D. BILLOK, ESQ.
268 Broadway, Suite 104
Saratoga Springs, NY 12866
Welfare Research, Inc., Lee               NO APPEARANCES
Lounsbury, and New York State
Office of Children and Family
Services

Gary L. Sharpe
Senior District Judge

                MEMORANDUM-DECISION AND ORDER

                              I. Introduction

      Plaintiff Shawntell Mills-Sanchez brings this action against the

Research Foundation for the State University of New York (RF SUNY),

John Thompson, Pamela Potter-Reger, Deborah McGuire, Eugene

Monaco (collectively “RF SUNY employees”), the Research Foundation

for Mental Hygiene Inc. (RFMH), Joanne Trinkle, Welfare Research, Inc.

(WRI), Lee Lounsbury, and the New York State Office of Children and

Family Services (NYSOCFS). She alleges racial discrimination,

retaliation, hostile work environment, conspiracy, and a violation of her

rights under the Equal Protection Clause of the Fourteenth Amendment.

(See generally Am. Compl., Dkt. No. 13.) Pending is a motion to dismiss

filed by RFMH and Trinkle, (Dkt. No. 18), as well as a motion to dismiss

filed by RF SUNY and RF SUNY employees, (Dkt. No. 22). For the


                                      2
following reasons, both motions are granted.

                              II. Background

A.    Facts1

      Plaintiff, a black female, began working for RF SUNY2 in or around

2005. (Am. Compl. ¶¶ 1, 89.) She complains of unfair treatment from

2007 until her employment ended in 2015, which allegedly continued in

the form of “blacklisting.” (See generally id.)

      In 2007, plaintiff’s supervisor, Diane DiGiorgio, who is white, “was

granted an accommodation so she could work from home two days a

week.” (Id. ¶¶ 91-92.) Potter-Reger, DiGiorgio’s supervisor, required

plaintiff to work around DiGiorgio’s schedule, despite plaintiff’s expressed

concern that she was getting inadequate supervision and training.

      1
     Unless otherwise noted, the facts are drawn from plaintiff’s
Amended Complaint and presented in the light most favorable to her.
      2
       RF SUNY is a private, not-for-profit educational corporation
organized under New York State law. (Am. Compl. ¶ 4.) Thompson, a
white male, was a “Principal Education Specialist” at RF SUNY who briefly
supervised plaintiff. (Id. ¶¶ 18, 106-07.) “Sometime in 2015,” he began
working for NYSOCFS. (Id. ¶ 188.) McGuire was the Director of the Child
Welfare Unit at RF SUNY. (Id. ¶¶ 35, 179.) Monaco was RF SUNY’s
Executive Director. (Id. ¶ 30.) Potter-Reger was the Child Welfare
Training Manager at RF SUNY who became plaintiff’s supervisor “[i]n or
around 2010.” (Id. ¶¶ 25, 115.) The race of McGuire, Monaco, and
Potter-Reger is not apparent from the pleadings.
                                      3
(Id. ¶¶ 92-95.)

      In late 2008, Robert Salisbury3 “repeatedly made it known in the

office that he held strong opinions regarding . . . race relations”; “would

repeatedly try to bait the few African American employees, including

plaintiff, into racially charged conversations that reflect negatively on

African Americans”; “claimed to have been robbed in New York City and

made a point to state ‘it certainly wasn’t by a white or Chinese guy’”; and

“frequently mocked plaintiff that [RF SUNY] would rather hire an

unqualified [w]hite/Caucasian individual than a qualified [b]lack/African

American individual.”4 (Id. ¶¶ 97-98, 101-03.) “In or around August 2012,

Salisbury called a pregnant female African American []employee . . . ‘a

lazy piece of shit’” in the presence of other employees.5 (Id. ¶ 128.)


      3
        The Amended Complaint does not allege that Salisbury was an RF
SUNY employee or, if he was, what position he held. However, it can be
inferred that he worked with plaintiff at RF SUNY. (Am. Compl. ¶ 142.)
      4
        Plaintiff also alleges that Salisbury made comments regarding
certain groups of immigrants. (Am. Compl. ¶¶ 98-100.) However, it is
unclear how such comments are germane to plaintiff’s racial
discrimination claims.
      5
       Although plaintiff alleges that Potter-Reger and Thompson were
present when Salisbury made these remarks and failed to take any action
to remedy the situation, (Am. Compl. ¶¶ 129, 131), it is unclear if either
defendant had supervisory authority over Salisbury.
                                       4
      “In or around 2010, [Potter-]Reger determined that despite the fact

that plaintiff[] had . . . performed exceptionally well at her work by

increasing her deliverable6 from the year before from 96 to 122, plaintiff

would not be receiving [an] ‘Exceeds Expectations’ job evaluation rating.”

(Id. ¶ 116.) After plaintiff refused to sign her 2010 evaluation because of

this, “[Potter-]Reger labeled [her] a ‘problem employee.’” (Id. ¶¶ 119-20.)

      “In or around August 2012, plaintiff made a complaint to Human

Resources (HR) and the Director of Child Welfare . . . about how African

American female employees in the child welfare unit7 were being unfairly

treated.” (Id. ¶ 123.) “On or about August 29, 2012, plaintiff . . .

contacted [HR] regarding her concerns about her job performance

evaluations.” (Id. ¶ 126.)

      “On or about September 21, 2012, [David] Fortune8 . . . took [and

shared] inappropriate pictures of plaintiff in an effort to accuse [her] of

being ‘lazy.’” (Id. ¶¶ 97, 132-33.) In or around 2013, after plaintiff


      6
          Plaintiff does not define what this term means.
      7
      Although plaintiff provides scant details, it can be inferred that she
worked in the child welfare unit at RF SUNY. (Am. Compl. ¶ 106.)
      8
      Fortune is an RF SUNY employee whose position is unspecified.
(Am. Compl. ¶ 132.)
                                       5
complained to Potter-Reger and Thompson that a particular project’s

incompleteness “could be seen as a waste of taxpayer money,”

Thompson “called plaintiff lazy and oppositional.” (Id. ¶¶ 135-38.)

      “In or around December 2014, plaintiff made requests for

accommodation as to scheduling of classes and training,” which were

“denied by . . . McGuire,” despite plaintiff’s “belief” that “other similarly

situated [w]hite-Caucasian employees had been provided these types of

accommodations.” (Id. ¶¶ 178-80.) Plaintiff also “filed a complaint with

[HR] . . . regarding the unreasonably denied accommodation and the

absence of her [annual] performance appraisal,” which had not yet been

completed. (Id. ¶¶ 182-83.) Plaintiff was then “compelled to meet with [a

supervisor] to review an improperly back-dated evaluation” and “falsely

accused of talking poorly of her co-workers.” (Id. ¶¶ 184-85.) Plaintiff

refused to sign the evaluation. (Id. ¶ 185.) On or about February 1, 2015,

plaintiff resigned from RF SUNY. (Id. ¶ 186.)

      During her tenure at RF SUNY, plaintiff alleges that black

employees were not selected for several job openings as follows:

      •     In or around 2009, Thompson was promoted to become plaintiff’s
            supervisor. (Id. ¶¶ 104, 106.) This position “was neither
            advertised nor opened up for plaintiff [or] other qualified

                                        6
    employees,” despite the fact that she “continued to demonstrate
    her great value as an employee, bringing in the highest
    deliverables (96), and received an ‘Exceeds Expectations’ on her
    performance appraisal by . . . [a]cting supervisor, Diane Tesiny.”
    (Id. ¶¶ 105, 108.)

•   In or around 2009, Damon Barrymon, a white male, was hired to
    a position that required a bachelor’s degree, even though he
    lacked such a degree. (Id. ¶¶ 110-12, 114.) Plaintiff does not
    indicate whether this position was opened up for others to apply
    or if any black employees applied for this position.

•   On an unidentified date, Michelle McKenzie, a black RF SUNY
    employee, was not offered a promotion despite being
    recommended by a search committee, which included plaintiff.
    (Id. ¶¶ 142-47.) Additionally, after McKenzie’s contract ended,
    she was not offered a job on another team as similarly-situated
    white employees were. (Id. ¶ 150.)

•   On or about September 25, 2013, plaintiff interviewed with
    Trinkle for a job at Parsons Child and Family Center. (Id. ¶ 160.)
    Despite her qualifications, she did not receive the job.
    (Id. ¶¶ 161, 166.) Plaintiff alleges, “upon information and belief,”
    that “Trinkle contacted [Potter-]Reger regarding plaintiff because
    [Potter-]Reger and Trinkle used to work together” and “[Potter-
    ]Reger falsely relayed to Trinkle that plaintiff was ‘a problem
    employee and failed to attend meetings.’” (Id. ¶¶ 162, 164.)

•   On or about July 22, 2014, plaintiff applied for a position at
    NYSOCFS but received no response despite her qualifications.
    (Id. ¶¶ 167-69.) Plaintiff continued to apply for unspecified
    positions at NYSOCFS but was rejected for every position
    despite her qualifications. (Id. ¶¶ 176-77.)

•   In or around October 2014, plaintiff and Jessica Bashaw, a white
    female, interviewed for an open position with RF SUNY; Bashaw
    was offered the position, despite plaintiff’s qualifications.

                               7
             (Id. ¶¶ 170-73.) After Bashaw turned down the offer, Molly
             McHale, whose race is unspecified, received the position.
             (Id. ¶ 174.)

      •      In or around December 2014, Bashaw was given a supervisory
             position, even though she allegedly had less experience than two
             black female employees. (Id. ¶¶ 152-55.) It is unclear whether
             the position was opened up for others to apply or these two
             employees applied for the position.

      •      In or around January 2015, Michael Cozzens, a white male,
             received a supervisory position, which “was never posted nor
             opened up for plaintiff and other qualified employees to apply.”
             (Id. ¶¶ 156-57.)

      Following plaintiff’s resignation at RF SUNY, she began working for

WRI. (Id. ¶ 189.) In April 2015, someone from RF SUNY sent an email to

plaintiff’s work email address informing her that “Thompson wanted

plaintiff to know that . . . ‘Thompson . . . had now been promoted to a

position at NYSOCFS.’” (Id. ¶ 191.) In or around September 2015,

Lounsbury, plaintiff’s supervisor and WRI’s Executive Director who had

previously worked at RF SUNY, “sarcastic[ally]” told plaintiff that he ran

into Trinkle and she informed him “‘what a great employee plaintiff was.’”

(Id. ¶¶ 190, 196.) In or around October 2015, Lounsbury “suddenly and

inexplicably terminated plaintiff’s employment without any cause or

justification.” (Id. ¶ 199.)


                                      8
     After plaintiff’s termination and until November 26, 2017, plaintiff

applied for numerous job openings at RF SUNY, RFMH, and NYSOCFS;

however, despite her qualifications, she was not hired. (Id. ¶¶ 201-38.)

The circumstances surrounding these occurrences were as follows:

     •     On or about September 18, 2015, plaintiff applied for a position
           with RF SUNY but never received a response. (Id. ¶¶ 203-06.)

     •     On or about October 15, 2015, plaintiff applied for a position at
           RFMH but, after an interview, never received a response.
           (Id. ¶¶ 207-10.)

     •     On or about June 10, 2016 and June 22, 2016, plaintiff applied
           for positions at NYSOCFS but never received a response.
           (Id. ¶¶ 211-13, 214-16.)

     •     On or about July 13, 2016, plaintiff interviewed for a position at
           NYSOCFS, but “the interviewers . . . were not interested in hiring
           [her].” (Id. ¶¶ 217-18.)

     •     Trinkle began working for RFMH in August 2017. (Id. ¶ 220.)
           On or about August 27 and September 5, 2017, plaintiff
           interviewed for positions at RFMH, but did not receive a
           response after either interview, (id. ¶¶ 221-24, 226-29), and, on
           or about October 2, 2017, RFMH refused to give her information
           regarding its hiring manager or the status of her application, (id.
           ¶ 232).

     •     On or about August 31, 2017, plaintiff requested access to her
           RF SUNY employment records, which she did not receive until
           she followed up with RF SUNY’s Affirmative Action Director on
           or about November 20, 2017. (Id. ¶¶ 225, 233.)

     •     On or about November 26, 2017, plaintiff applied for another

                                     9
            position with NYSOCFS, which she did not receive. (Id. ¶¶ 234-
            36.)

      Plaintiff alleges, “[u]pon information and belief,” that she was not

hired for any of these positions because RF SUNY, RFMH, NYSOCFS,

and WRI used an electronic HR management system to “blacklist and

discriminate against [her] because of [her] prior opposition to racial

discrimination[] and because of [her] race.” (Id. ¶¶ 239-40.)

B.    Procedural History

      On March 26, 2018, plaintiff filed a charge with the Equal

Employment Opportunity Commission (EEOC). (Dkt. No. 22, Attach. 2.9)

Two days later, the EEOC issued a Dismissal and Notice of Rights. (Am.

Compl. at 40.)

      Plaintiff commenced this action on June 21, 2018, (Compl., Dkt. No.

1), and later amended her complaint, (Am. Compl.).10 She asserts the

      9
        Plaintiff’s EEOC charge is properly considered at this stage
because it is “a public document filed in an administrative proceeding, and
is integral to plaintiff’s [discrimination] claims.” Jordan v. Forfeiture
Support Assocs., 928 F. Supp. 2d 588, 591 n.1 (E.D.N.Y. 2013) (internal
quotation marks and citation omitted).
      10
         On February 2, 2019, the court granted plaintiff the opportunity to
“file a motion for leave to amend for a second time on or before March 14,
2019.” (Dkt. No. 39.) Plaintiff never filed such a motion, and the
Amended Complaint remains the operative pleading.
                                      10
following claims against all defendants: disparate treatment based on

race, retaliation, and hostile work environment claims pursuant to Title VII

of the Civil Rights Act (Title VII),11 (Am. Compl. ¶¶ 246-77); race

discrimination and retaliation claims pursuant to New York State Human

Rights Law (NYSHRL)12 as well as 42 U.S.C. § 1981, (id. ¶¶ 278-304); a

42 U.S.C. § 1983 claim based on a violation of the Equal Protection

Clause of the Fourteenth Amendment, (id. ¶¶ 305-13); and conspiracy

claims pursuant to 42 U.S.C. § 1983 and § 1985, (id. ¶¶ 314-21).

      RFMH and Trinkle filed a motion to dismiss on October 11, 2018,

(Dkt. No. 18), and RF SUNY and RF SUNY employees filed a motion to

dismiss on October 19, 2018, (Dkt. No. 22).

                          III. Standard of Review

      Although the standard of review under Fed. R. Civ. P. 12(b)(6) is

well settled, see Ellis v. Cohen & Slamowitz, LLP, 701 F. Supp. 2d 215,

218 (N.D.N.Y. 2010), it is still misconstrued by parties who seek to buoy

sinking complaints, (see, e.g., Dkt. No. 32 at 7-8; Dkt. No. 33 at 6-7 (citing

Conley v. Gibson, 355 U.S. 41 (1957))); see also Grasso v. United Grp. of

      11
           See 42 U.S.C. §§ 2000e-2000e-17.
      12
           See N.Y. Exec. Law §§ 290-301.
                                      11
Cos., 1:16-cv-965, 2018 WL 1737619, at *5 n.7 (N.D.N.Y. Apr. 9, 2018);

United States v. $16,072.00 in U.S. Currency, 1:17-cv-308, 2018 WL

1628828, at *3 (N.D.N.Y. Mar. 30, 2018).

      Under Fed. R. Civ. P. 8(a)(2), a complaint must contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.”

As such, “‘[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This

“plausibility standard” does not impose a probability requirement, “but it

asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (quoting Twombly, 550 U.S. at 570). “‘A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.’” Id. (quoting Twombly, 550 U.S. at 556).

      Determining whether a claim has facial plausibility is “a

context-specific task that requires the . . . court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679. In applying this

standard, all factual allegations are accepted as true and all reasonable

                                       12
inferences are drawn in plaintiff’s favor. See Charles v. Orange County,

No. 17-3506-pr, 2019 WL 2236391, at *4 (2d Cir. May 24, 2019).

However, the court is “‘not . . . bound to accept conclusory allegations or

legal conclusions masquerading as factual conclusions.’” In re Facebook,

Inc., 797 F.3d 148, 159 (2d Cir. 2015) (quoting Faber v. Met. Life Ins. Co.,

648 F.3d 98, 104 (2d Cir. 2011)). Likewise, “[t]hreadbare recitals of the

elements of a cause of action” and “‘naked assertion[s]’ devoid of ‘further

factual enhancement’” do not suffice. Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555, 557).

                              IV. Discussion

      Plaintiff’s Amended Complaint begins with 245 paragraphs that span

over thirteen years and include many insignificant factual matters as well

as legal conclusions. (Am. Compl. ¶¶ 1-245.) Although plaintiff “restates

and reasserts all of the[se] allegations” for each of her nine claims against

all ten defendants, she does not attempt to connect any particular

allegations to any particular claim. (Id. ¶¶ 246-321.) Consequently, it is

virtually impossible to know which allegations are intended to support

which claims. See Rogers v. Brooks, 8:18-cv-986, 2019 WL 1672364, at

*2 n.3 (N.D.N.Y. Apr. 17, 2019) (“When a party is represented by counsel,

                                     13
a court should not have to engage in guesswork to address every possible

legal theory that is not clearly delineated in h[er] complaint.” (internal

citations omitted)). Nonetheless, in an act of charity usually reserved for

pro se litigants, the court has done its best to decipher plaintiff’s claims.

Given that the crux of plaintiff’s employment discrimination claims under

Title VII, NYSHRL, and § 1981 are governed by substantially the same

standard, see Pilgrim v. McGraw-Hill Cos., 599 F. Supp. 2d 462, 468

(S.D.N.Y. 2009), the court addresses plaintiff’s claims collectively––except

where variances, such as timeliness considerations, are relevant.

A.    Title VII Claims

      1.    Individual Defendants

      As plaintiff concedes, (Dkt. No. 32 at 12; Dkt. No. 33 at 11),

individuals are not subject to Title VII liability. See Wrighten v. Glowski,

232 F.3d 119, 120 (2d Cir. 2000). Accordingly, the Title VII claims against

RF SUNY employees and Trinkle are dismissed.

      2.    Exhaustion and Timeliness

            a.    RF SUNY

      Before an aggrieved party can assert a Title VII claim in federal
      court, [s]he is generally required to exhaust the administrative
      remedies provided by the statute. That is, a Title VII plaintiff

                                       14
      generally must file a charge of discrimination with the EEOC
      within three hundred days after the alleged unlawful employment
      practice occurred, and must then file an action in federal court
      within 90 days of receiving a right-to-sue letter from the agency.

Duplan v. City of New York, 888 F.3d 612, 621-22 & n.7 (2d Cir. 2018)

(internal quotation marks and citations omitted). This requirement “is not

a jurisdictional prerequisite to suit in federal court, but a requirement that,

like a statute of limitations, is subject to waiver, estoppel, and equitable

tolling.” Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982)

(internal footnote omitted); but see Nat’l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 113 (2002) (“[S]uch doctrines . . . are to be applied

sparingly.”).

      “In addition to timeliness, the exhaustion requirements also mandate

that the claims asserted in federal court be identical or ‘reasonably

related’ to those filed with the EEOC.” Saaidi v. CFAS, LLC, 740 F. Supp.

2d 357, 363 (N.D.N.Y. 2010) (internal citation omitted). A claim is

“reasonably related” if (1) “the conduct complained of would fall within the

scope of the EEOC investigation which can reasonably be expected to

grow out of the charge of discrimination”; (2) “the complaint is one alleging

retaliation by an employer against an employee for filing an EEOC


                                       15
charge”; or (3) “the complaint alleges further incidents of discrimination

carried out in precisely the same manner alleged in the EEOC charge.”

Terry v. Ashcroft, 336 F.3d 128, 151 (2d Cir. 2003) (internal quotation

marks and citations omitted). The Second Circuit has recently clarified

that “‘reasonably related’ retaliation claims are excused from the

exhaustion requirement only if they arise during the pendency of an EEOC

investigation or a timely filed federal case.” Duplan, 888 F.3d at 624.

      RF SUNY argues that all of plaintiff’s Title VII claims must be

dismissed for failure to exhaust because they are based on allegations

that do not fall within the 300-day look back period or are not reasonably

related to the claims filed with the EEOC. (Dkt. No. 22, Attach. 3 at 12.)

      Given that plaintiff filed her EEOC charge on March 26, 2018, (Dkt.

No. 22, Attach. 2)––absent any equitable exceptions to the exhaustion

requirements––plaintiff’s Title VII claims relying on RF SUNY’s alleged

conduct prior to May 30, 2017 must be dismissed. Given that plaintiff

stopped working for RF SUNY in February 2015, (Am. Compl. ¶ 87), none

of the allegations related to her employment there occurred within the

300-day look back period. However, plaintiff contends that all of RF

SUNY’s conduct is actionable under the “continuing violation” exception

                                     16
because the Amended Complaint and the EEOC charge “detail a

continuous practice and policy of racial discrimination,” which “continued

on until November 20, 2017, a date which falls within 300 days of the date

plaintiff filed her [EEOC] charge.” (Dkt. No. 32 at 10-11 (emphasis

omitted).) The court disagrees.

      To be sure, under the continuing violation doctrine, “if a Title VII

plaintiff files an EEOC charge that is timely as to any incident of

discrimination in furtherance of an ongoing policy of discrimination, [then]

all claims of acts of discrimination under that policy will be timely even if

they would be untimely standing alone.” Chin v. Port Auth. of N.Y. & N.J.,

685 F.3d 135, 155-56 (2d Cir. 2012) (internal quotation marks and

citations omitted). However, the doctrine “is disfavored and will be applied

only upon a showing of compelling circumstances.” Abboud v. County of

Onondaga, New York, 341 F. Supp. 3d 164, 177 (N.D.N.Y. 2018) (internal

quotation marks and citation omitted). Additionally, the doctrine does not

apply “to discrete unlawful acts, even where those discrete acts are part of

a serial violation.” Gonzalez v. Hasty, 802 F.3d 212, 220 (2d Cir. 2015)

(internal quotation marks and citation omitted). On the other hand,

because a hostile work environment claim is “composed of a series of

                                      17
separate acts that collectively constitute one unlawful employment

practice,” Morgan, 536 U.S. at 117 (internal quotation marks and citation

omitted), “a court may consider all of the acts that allegedly constitute the

unlawful employment practice as long as at least one such act occurred

within the [statute of limitations] period” and such acts are not

“qualitatively different from one another,” Kimball v. Village of Painted

Post, 737 F. App’x 564, 568 (2d Cir. 2018) (internal quotation marks and

citations omitted).

      After carefully reviewing the Amended Complaint, there are only four

incidents falling within the 300-day look back period that plaintiff tries to

link to RF SUNY: (1) RF SUNY’s delayed response to plaintiff’s request

for access to employment records, (Am. Compl. ¶¶ 225, 233); (2)

plaintiff’s unsuccessful application for a position at RFMH on August 27,

2017, (id. ¶¶ 221-24); (3) plaintiff’s unsuccessful application for a position

at RFMH on September 5, 2017, (id. ¶¶ 226-29); and (4) plaintiff’s

unsuccessful application for a position at NYSOCFS on November 26,

2017, (id. ¶¶ 234-36). Despite RF SUNY’s contention that “there are no

allegations in the EEOC [c]harge relating to any alleged discriminatory or

retaliatory conduct by RF SUNY . . . after [plaintiff’s] employment at RF

                                       18
SUNY ended,” (Dkt. No. 22, Attach. 3 at 10), three of these incidents were

included in plaintiff’s EEOC charge. That is, the EEOC charge directly

alleges RF SUNY’s delayed response to plaintiff’s request for access to

employment records, (id., Attach. 2 ¶¶ 55, 60), and includes allegations

that RF SUNY interfered with plaintiff’s applications in August and

September 2017, (id. ¶¶ 53, 56). Therefore––notwithstanding whether

they can support actionable claims––these allegations were properly

exhausted.

     In contrast, the allegations regarding plaintiff’s final job application

on November 26, 2017 were not included in the EEOC charge. (Compare

Am. Compl. ¶¶ 234-36, with Dkt. No. 22, Attach. 2.) Although such

allegations may have arguably been within the scope of the EEOC

investigation, see Terry, 336 F.3d at 151, they did not arise during the

pendency of the investigation and thus are not excused from the

exhaustion requirements, see Duplan, 888 F.3d at 624. Thus, these

allegations cannot be used to bring in prior conduct under the continuing

violation doctrine because they were not properly exhausted themselves.13

     13
        RF SUNY confusingly analyzes whether certain allegations
occurring prior to May 30, 2017, which were not included in the EEOC
charge, are reasonably related to claims in the EEOC charge. (Dkt. No.
                                      19
      As mentioned, plaintiff fails to address which of her Title VII claims

are supported by any of these allegations. (Dkt. No. 32 at 9-12.) If these

three properly-exhausted allegations are meant to support plaintiff’s

discrimination or retaliation claims, then they are discrete acts and the

continuing violation doctrine cannot be used to bring in otherwise untimely

conduct. See Gonzalez, 802 F.3d at 220. But, if the allegations

contributed to plaintiff’s Title VII hostile work environment claim, the

continuing violation doctrine may be applicable. See Morgan, 536 U.S. at

117. However, plaintiff fails to explain how any of these allegations, which

occurred after her resignation, are capable of altering the conditions of her

work environment so as to state a hostile work environment claim. See

Meyer v. N.Y. Office of Mental Health, No. 12–CV–6202, 2014 WL

1767818, at *6 (E.D.N.Y. May 2, 2014) (declining to apply continuing

22, Attach. 3 at 9 (citing Am. Compl. ¶¶ 194-95, 198, 201, 203-06); Dkt.
No. 35 at 3-4 (citing Am. Compl. ¶¶ 191, 203).) To begin, RF SUNY
inexplicably refers to such allegations as “timely,” despite the fact that they
occurred well before May 30, 2017. (Dkt. No. 35 at 4, 5.) To add to the
confusion, RF SUNY then asserts that one of the same allegations “must
be dismissed as untimely.” (Dkt. No. 35 at 7 & n.4 (citing Am. Compl.
¶ 203).) To be sure, the “reasonably related” doctrine does not save
claims that are otherwise untimely. Cf. Butts v. City of N.Y. Dep’t of Hous.
Pres. & Dev., 990 F.2d 1397, 1403 (2d Cir. 1993) (“Most of the allegations
in [plaintiff’s] EEOC charge are time-barred and thus cannot serve as
predicates for allegations in the complaint said to be reasonably related.”).
                                      20
violation doctrine where plaintiff bringing hostile work environment claim

was terminated prior to certain conduct). Given that plaintiff fails to

identify a timely incident that contributed to her hostile work environment

claims, the continuing violation doctrine is inapplicable. See Kimball, 737

F. App’x at 568. Furthermore, plaintiff does not offer compelling reasons

to apply this disfavored doctrine. See Abboud, 341 F. Supp. 3d at 177.

      Accordingly, none of RF SUNY’s conduct occurring prior to May 30,

2017 can form the basis of plaintiff’s Title VII claims. See Duplan, 888

F.3d at 621-22.

      3.    Merits

            a.    RF SUNY

                  i.    Delayed Response to Request for Employment

                        Records

      RF SUNY’s delayed response to plaintiff’s post-resignation request

for employment records cannot support a discrimination claim, see

Hopkins v. Bridgeport Bd. of Educ., 834 F. Supp. 2d 58, 64-65 (D. Conn.

2011) (holding Title VII’s substantive discrimination provision inapplicable

to post-employment conduct), but it may support a retaliation claim, cf.

Hughes v. Twenty–First Century Fox, Inc., 304 F. Supp. 3d 429, 448

                                      21
(S.D.N.Y. 2018) (“The ability to ‘blacklist’ a former employee, and thus

foreclose future employment possibilities, is but one example of an

employer’s power to punish a former employee for the exercise of her Title

VII rights.”) (internal quotation marks and citation omitted); Noni v. County

of Chautauqua, 511 F. Supp. 2d 355, 364 (W.D.N.Y. 2007) (“[A] negative

employment reference given to a potential employer seeking to hire the

defendant employer’s former employee qualifies as an adverse

employment action.”). However, as addressed more fully below, these

allegations fail to state a retaliation claim because plaintiff eventually

received the requested records after three months and the protected

activity, the filing of her HR complaint, occurred approximately five years

earlier. See infra Part IV.B.4.

                  (ii.) August 27 and September 5, 2017 Applications

      Next, the court agrees that RFMH is a “separate entit[y],” and the

Amended Complaint does not allege that RFMH is “affiliated with RF

SUNY, or that RF SUNY had any control or authority over [its] hiring

decisions.” (Dkt. No. 22, Attach. 3 at 9.) Instead, plaintiff alleges that

RFMH is a not-for-profit corporation responsible for its own conduct. (Am.

Compl. ¶¶ 40, 44.) Thus, given that nothing in the Amended Complaint

                                       22
allows the court to reasonably infer that RF SUNY had authority to make

hiring decisions at RFMH, RF SUNY cannot be liable for RFMH’s refusal

to hire plaintiff for the positions she applied for on August 27 and

September 5, 2017. Cf. Halpert v. Manhattan Apartments, Inc., 580 F.3d

86, 88 (2d Cir. 2009) (noting, in ADEA context, “[a] company is not, of

course, liable for the hiring decisions made by [individuals] . . . [without]

the authority to make hiring decisions on behalf of the company”).

            b.     RFMH and Trinkle

                   i.    Discrimination Claims

      In light of the lack of factual allegations related to RFMH or Trinkle,

the court agrees that plaintiff’s allegations “woefully fail to state any claim

of discrimination against RFMH or Trinkle under Title VII, [the NYS]HRL,

or § 1981.” (Dkt. No. 18, Attach. 1 at 5-6; Dkt. No. 34 at 2-4.) Instead,

plaintiff’s allegations boil down to a classic false syllogism that fails to

support an inference of discrimination: “I am (fill in the protected class of

which the plaintiff is a member); something bad happened to me . . . ;

therefore the bad thing happened because I am (fill in the protected

class).” Pertillar v. AAA W. and Cent. N.Y., 5:16-cv-238, 2018 WL

583115, at *6 (N.D.N.Y. Jan. 26, 2018) (internal quotation marks,

                                       23
footnote, and citation omitted).

      Plaintiff alleges that, prior to applying at Parsons Child and Family

Center, she believes “Trinkle contacted [Potter-]Reger regarding plaintiff

because [Potter-]Reger and Trinkle used to work together” and “[Potter-]

Reger falsely relayed to Trinkle that plaintiff was ‘a problem employee and

failed to attend meetings.’” (Am. Compl. ¶¶ 161-64.) There are no other

factual allegations in the Amended Complaint to support plaintiff’s

argument that Potter-Reger’s statement can be inferred to mean that

plaintiff was a problem employee because she “opposed racial

discrimination at the workplace.” (Dkt. No. 33 at 10, 16.) First, Trinkle did

not work for RFMH when this conversation with Potter-Reger allegedly

took place. (Am. Compl. ¶ 220.) Second, plaintiff’s argument is in direct

contrast to her allegation that “[Potter-]Reger labeled [her] a ‘problem

employee’” because she refused to sign her job performance evaluation in

2010. (Am. Compl. ¶ 120.) Third, if “problem employee” could be

reasonably inferred to mean “opposed racial discrimination,” it may

support a retaliation claim but would not support a discrimination claim.

See Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S. 53, 63 (2006)

(explaining Title VII’s “antidiscrimination provision seeks a workplace

                                     24
where individuals are not discriminated against because of their racial,

ethnic, religious, or gender-based status,” whereas its “antiretaliation

provision seeks to secure that primary objective by preventing an

employer from interfering (through retaliation) with an employee’s efforts

to secure or advance enforcement of the Act’s basic guarantees”).

                  ii.   Retaliation Claims

      As for plaintiff’s retaliation claims, RFMH and Trinkle argue that

“[p]laintiff does not plausibly allege any protected activity in which she

engaged with RFMH or Trinkle,” and, even assuming she did, “she has

not alleged any causal connection to her not being hired by RFMH or

Trinkle.” (Dkt. No. 18, Attach. 1 at 7, 8 (emphasis omitted).) In response,

plaintiff does not identify the protected activity that allegedly prompted

retaliation against her. (Dkt. No. 33 at 12-14.) Instead, as mentioned,

she focuses on the conversation between Potter-Reger and Trinkle as the

impetus for RFMH’s refusal to hire her. (Id. at 13-14.) Assuming that the

protected activity plaintiff is referring to is her HR Complaint in 2012, (Am.

Compl. ¶ 123), her retaliation claims fail. There are no allegations to

support a reasonable inference that Trinkle or RFMH were aware of any of

the events occurring while plaintiff worked at RF SUNY, which means a

                                      25
causal connection between this protected activity and any adverse

employment action is lacking. See Clark Cty. Sch. Dist. v. Breeden, 532

U.S. 268, 273 (2001).

      Accordingly, this portion of RFMH and Trinkle’s motion is granted,

and all of the discrimination and retaliation claims against them are

dismissed for failure to state a claim.

B.    NYSHRL and § 1981 Claims

      1.    Timeliness

      Generally, NYSHRL claims are subject to a three-year statute of

limitations period, see Abboud, 341 F. Supp. 3d at 177, and § 1981 claims

are subject to a four-year statute of limitations period, see Bermudez v.

City of New York, 783 F. Supp. 2d 560, 574 (S.D.N.Y. 2011). Therefore,

given that plaintiff filed her complaint on June 21, 2018, (Compl.), barring

any equitable exceptions, incidents that occurred prior to June 21, 2015

cannot form a basis for plaintiff’s NYSHRL claims and incidents that

occurred prior to June 21, 2014 cannot form a basis for plaintiff’s § 1981

claims. Given that § 1981 provides the longer statute of limitations, the




                                      26
court analyzes plaintiff’s claims through that lens.14

      2.    Hostile Work Environment15

            a.    RF SUNY and RF SUNY Employees

      The parties dispute whether plaintiff’s § 1981 hostile work

environment claim can be based on incidents occurring prior to June 21,

2014. (Dkt. No. 22, Attach. 3 at 18; Dkt. No. 32 at 16.) As previously

mentioned, “[s]eparate acts are not properly treated as part of a single

hostile work environment practice if they are ‘qualitatively different’ from

one another.” Kimball, 737 F. App’x at 568 (internal citation omitted).

      The only incidents that arguably contribute to plaintiff’s hostile work

environment claim––occurring between June 21, 2014 and plaintiff’s

resignation––are (1) her December 2014 “requests for accommodation as

to scheduling of classes and training,” which were denied despite her

“belief” that “other similarly situated [w]hite-Caucasian employees had


      14
        That is, if plaintiff’s § 1981 claims are untimely, her NYSHRL
claims are necessarily untimely as well.
      15
        Although plaintiff specifically enumerates a hostile work
environment claim only under Title VII, (Am. Compl. ¶¶ 271-77), she
alludes to a hostile work environment in her § 1981 and NYSHRL
discrimination claims, (id. ¶¶ 280, 296-97), which is seemingly why the
parties address these as separate claims, and the court follows suit.
                                      27
been provided these types of accommodations,” and (2) the subsequent

meeting with Monoco where she was “compelled” to review an “improperly

back-dated evaluation” and “falsely accused of talking poorly of her

co-workers.” (Am. Compl. ¶¶ 178-80, 184-85.) Plaintiff does not allege

that she was denied any other requests for accommodations during her

tenure at RF SUNY. (See generally id.) Additionally, although plaintiff

fails to explain its significance or how it contributes to her hostile work

environment claims, receiving a “back-dated” evaluation is also markedly

different than her speculative allegation from 2010 that other white

employees “would” receive a better rating on their performance

evaluations “if they performed as well as [she] did.” (Id. ¶¶ 116-18.)

Moreover, different RF SUNY employees were allegedly responsible for

these acts: whereas plaintiff alleges that the decision to deny her request

was made by McGuire, (id. ¶ 179), and seems to fault Monoco for her

“improperly back-dated evaluation,” (id. ¶¶ 30, 184), she faults Potter-

Reger for her 2010 performance evaluation, (id. ¶ 116). Furthermore,

both timely incidents differ significantly from the crux of plaintiff’s

allegations, which detail prior incidents where plaintiff or other black

employees were subjected to derogatory remarks concerning race. (See,

                                       28
e.g., id. ¶¶ 97, 101-03, 128, 132, 135-38.) As such, the work environment

practices that existed before June 21, 2014 are qualitatively different from

those that occurred thereafter, and plaintiff’s claims arising out of any pre-

June 21, 2014 harassment are untimely. See Kimball, 737 F. App’x at

568.

       As for the merits of plaintiff’s claim, “[t]o state a hostile work

environment claim, a plaintiff must first demonstrate that she experienced

harassment sufficiently severe or pervasive to alter the conditions of

[her] . . . employment and create an abusive working environment.”

Wheeler v. Bank of N.Y. Mellon, 256 F. Supp. 3d 205, 218 (N.D.N.Y.

2017) (internal quotation marks and citations omitted). “In considering

whether a plaintiff has met this burden, courts should examin[e] the totality

of the circumstances, including: the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or

a mere offensive utterance; and whether it unreasonably interferes with

the victim’s [job] performance.” Rivera v. Rochester Genesee Reg’l

Transp. Auth., 743 F.3d 11, 20 (2d Cir. 2014) (internal quotation marks

and citation omitted). “Moreover, the test has objective and subjective

elements: the misconduct shown must be severe or pervasive enough to

                                        29
create an objectively hostile or abusive work environment, and the victim

must also subjectively perceive that environment to be abusive.” Id.

(internal quotation marks and citation omitted).

      Given that the overwhelming majority of the alleged harassment is

untimely, the incidents of denying plaintiff’s request for an unspecified

accommodation, backdating her annual evaluation, and accusing her of

talking poorly of co-workers were not “extraordinarily severe” so as to

have “altered the conditions of her working environment.” Cruz v. Coach

Stores, Inc., 202 F.3d 560, 570 (2d Cir. 2000). Moreover––even

considering the pre-June 21, 2014 allegations involving a few race-related

remarks that are alleged to have occurred intermittently over the span of

six years––the harassment experienced by plaintiff was not severe or

pervasive enough to constitute a hostile work environment. See Aulicino

v. N.Y.C. Dep’t of Homeless Servs., 580 F.3d 73, 83 (2d Cir. 2009) (“For

racist comments, slurs, and jokes to constitute a hostile work

environment, . . . there must be more than a few isolated incidents of

racial enmity.”) (internal quotation marks and citations omitted); Alfano v.

Costello, 294 F.3d 365, 374 (2d Cir. 2002) (“[I]ncidents must be more than

episodic; they must be sufficiently continuous and concerted in order to be

                                     30
deemed pervasive.”) (internal quotation marks and citation omitted);

Wheeler, 256 F. Supp. 3d at 219 (“[C]onduct that is merely offensive and

not severe or pervasive enough to create an objectively hostile or abusive

work environment will not establish a . . . discrimination claim.”) (internal

quotation marks and citations omitted).

      As such, plaintiff’s complaint fails to state a hostile work

environment claim against RF SUNY and RF SUNY employees.

            b.     RFMH and Trinkle

      Plaintiff “concedes that the Amended Complaint has not stated a

hostile work environment [claim] against Trinkle [or] RFMH.” (Dkt. No. 33

at 14.) For this reason and the reasons stated by RFMH and Trinkle,

(Dkt. No. 18, Attach. 1 at 9), these claims are dismissed.

      3.    Failure to Hire or Promote16

      The continuing violation doctrine does not apply to plaintiff’s § 1981

claims for failure to hire or promote because “certain adverse employment

practices such as . . . failure to promote . . . are discrete acts and cannot


      16
        Although the Amended Complaint does not specifically state a
claim for “failure to hire or promote,” both parties analyze plaintiff’s “race
discrimination” claim, (Am. Compl. ¶¶ 292-99), as such, (Dkt. No. 22,
Attach. 3 at 21-24; Dkt. No. 32 at 18-20).
                                       31
be considered as part of an ongoing pattern or policy of discrimination.”

Wheeler v. Bank of N.Y. Mellon, 6:16-CV-1176, 2018 WL 3730862, at *3

(N.D.N.Y. Aug. 6, 2018) (internal quotation marks and citations omitted).

Therefore, the only timely allegations related to job openings at RF SUNY

are (1) in or around October 2014 when McHale received a position that

plaintiff interviewed for, (Am. Compl. ¶¶ 170-74); (2) in or around January

2015 when Cozzens received a supervisory position that “was never

posted nor opened up for plaintiff and other qualified employees to apply,”

(id. ¶¶ 156-57); and (3) on or about September 18, 2015 when plaintiff

applied for a new position at RF SUNY but received no response, and the

position was kept open for almost a year, (id. ¶¶ 203-06).

      At this stage, plaintiff must allege that “(1) she is a member of a

protected class; (2) she applied and was qualified for a job for which the

employer was seeking applicants; (3) she was rejected for the position;

and (4) the position remained open and the employer continued to seek

applicants having the plaintiff’s qualifications.” Brown v. Coach Stores,

Inc., 163 F.3d 706, 709 (2d Cir. 1998) (internal quotation marks and

citation omitted); see Aulicino, 580 F.3d at 80. In sum, the plaintiff must

show that “she applied for an available position for which she was

                                      32
qualified, but was rejected under circumstances which give rise to an

inference of unlawful discrimination.” Texas Dep’t of Cmty. Affairs v.

Burdine, 450 U.S. 248, 253 (1981) (internal footnote omitted). However,

“[a]t the initial stage of a litigation, the plaintiff’s burden is minimal—[s]he

need only plausibly allege facts that provide at least minimal support for

the proposition that the employer was motivated by discriminatory intent.”

Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 86-87 (2d Cir.

2015) (internal quotation marks and citation omitted). A plaintiff may do

this by “show[ing] that she was similarly situated in all material respects to

the individuals with whom she seeks to compare herself,” which, “[i]n the

context of a promotion, . . . means comparing the qualifications of the

plaintiff with those of the person promoted.” Wheeler, 2018 WL 3730862,

at *6 (internal quotation marks and citations omitted). “A plaintiff may also

create an inference of discriminatory intent by pointing to verbal remarks

that are probative of discrimination.” Id. (internal quotation marks and

citation omitted).

      RF SUNY argues that plaintiff’s § 1981 failure to promote claim

involving the position she interviewed for in or around October 2014, (Am.

Compl. ¶¶ 170-74), and the supervisory position she applied for in or

                                       33
around January 2015, (id. ¶¶ 156-57), must be dismissed because plaintiff

does not sufficiently allege that she was just as, or more, qualified than

McHale or Cozzens. (Dkt. No. 22, Attach. 3 at 22-23.) Similarly, RF

SUNY argues that “[p]laintiff does not allege she was not hired for the

[September 18, 2015] position because of her race; an essential element

to her discrimination . . . claims.” (Id. at 15 (emphasis omitted).) The

court agrees.17

      To be sure, plaintiff alleges that she was “distinctly qualified for the[]

positions for which she has applied for,” (Am. Compl. ¶ 238), because (1)

she “has held similar positions since approximately 2005 and has

consistently received outstanding positive job performance evaluations,”

(id. ¶ 250); (2) she “is an experienced software instructor, and has worked

as such with RF [SUNY] for about 10 years,” (id. ¶ 204); (3) in or around

2009, plaintiff “br[ought] in the highest deliverables (96), and received an

‘Exceeds Expectations’ on her performance appraisal,” (id. ¶¶ 104-05);

      17
         It should be noted, however, that RF SUNY’s reliance on
Dechberry v. N.Y. City Fire Dep’t for the proposition that allegations post-
dating plaintiff’s resignation cannot constitute an adverse employment
action, (Dkt. No. 22, Attach. 3 at 15), is a misrepresentation of that
decision, which merely noted that a hostile work environment claim cannot
be premised on conduct occurring after a plaintiff’s employment ended.
See 124 F. Supp. 3d 131, 157 n.13 (E.D.N.Y. 2015).
                                       34
and (4) in or around 2010 she “increas[ed] her deliverable from the year

before from 96 to 122,” (id. ¶ 116). However, plaintiff fails to plausibly

allege that she was equally or more qualified than McHale or Cozzens for

the respective positions. (Id. ¶¶ 156-59, 174.) Moreover, plaintiff includes

no specifics whatsoever as to the job requirements for each position. Cf.

Wheeler, 2018 WL 3730862, at *5-6 (holding plaintiff plausibly alleged

another employee had less experience than her by describing specific

requirements for position, how plaintiff satisfied such requirements, and

how other individual did not satisfy such requirements). In light of the

foregoing, plaintiff’s allegations fail to provide minimal support for her

proposition that RF SUNY was motivated by discriminatory intent in filling

these positions. See Burgis v. N.Y.C. Dep’t of Sanitation, 798 F.3d 63, 69

(2d Cir. 2015) (“Without any specificity as to the qualifications considered

for each position . . . it is equally possible that plaintiffs have not been

promoted for valid, non-discriminatory reasons.”); Wheeler, 2018 WL

3730862, at *7 (dismissing failure to promote claims where plaintiff merely

stated “the promoted individuals . . . posses[s] less relevant work

experience compare[d] to [her]” but failed to provide any detail regarding

their comparative qualifications).

                                       35
      Furthermore, even if the verbal remarks that plaintiff cites to are

considered as background evidence, (Dkt. No. 32 at 19 (citing Am. Compl.

¶ 103)), they fail to raise an inference of discriminatory intent because the

majority of the remarks were made approximately six years earlier, by an

individual whose position plaintiff does not provide and who seemingly

died sometime prior to 2014, (Am. Compl. ¶¶ 97, 142). See Jacobs v.

N.Y.C. Dep’t of Educ., 18-1330-cv, 2019 WL 2261447, at *1 (2d Cir. May

28, 2019) (holding stray remarks uttered by various supervisors, some of

whom were not involved in employment decision, are not evidence of

discriminatory intent); see also Wheeler, 2018 WL 3730862 at *7.

Accordingly, plaintiff’s § 1981 failure to hire or promote claims are

dismissed.

      4.     Retaliation

      To state a retaliation claim, a plaintiff must plausibly allege “(1)

participation in a protected activity; (2) that the defendant knew of the

protected activity; (3) an adverse employment action; and (4) a causal

connection between the protected activity and the adverse employment

action.” Littlejohn v. City of New York, 795 F.3d 297, 315-16 (2d Cir.

2015) (internal quotation marks and citation omitted).

                                       36
      RF SUNY argues that plaintiff fails to state a § 1981 retaliation claim

because she “cannot establish a causal connection between the protected

activity and the adverse employment action.” (Dkt. No. 22, Attach. 3 at

30.) In response, plaintiff argues that the temporal proximity between her

complaint to HR in December 2014 and subsequent adverse employment

actions establishes such a connection. (Dkt. No. 32 at 24-25.) However,

plaintiff fails to address RF SUNY’s facially-meritorious argument that the

2014 HR complaint was not a protected activity. (Dkt. No. 22, Attach. 3 at

31 n.8.) The court agrees that plaintiff does not allege facts from which

the court can reasonably infer that her 2014 complaint could have alerted

anyone that it was made in opposition to unlawful conduct. See Fattoruso

v. Hilton Grand Vacations Co., 525 F. App’x 26, 28 (2d Cir. 2013) (holding

plaintiff’s “belief that he was being treated ‘unfairly’ [did not] transform his

complaints . . . into charges over unlawful discrimination”);

Galdieri–Ambrosini v. Nat’l Realty & Dev. Corp., 136 F.3d 276, 292 (2d

Cir. 1998) (“[I]mplicit in the requirement that the employer have been

aware of the protected activity is the requirement that it is understood, or

could reasonably have understood, that the plaintiff’s opposition was

directed at [prohibited] conduct.”). As such, plaintiff’s 2014 HR complaint

                                       37
does not constitute a protected activity, and, the only protected activity

occurring before the employment action that plaintiff identifies is plaintiff’s

2012 HR complaint. (Am. Compl. ¶ 123.)

      “[A] causal connection between protected activity and an adverse

employment activity on the basis of timing alone[] [can be inferred if] the

temporal proximity [is] ‘very close.’” Morisseau v. DLA Piper, 532 F. Supp.

2d 595, 616 (S.D.N.Y. 2008), aff’d, 355 F. App’x 487 (2d Cir. 2009)

(quoting Breeden, 532 U.S. at 273). At least one court in this Circuit has

held that temporal proximity of just over one month between a protected

activity and an adverse employment action is “arguably ‘very close.’” See

Bush v. Fordham Univ., 452 F. Supp. 2d 394, 417 (S.D.N.Y. 2006). On

the other end of the spectrum, the Second Circuit has held that temporal

proximity of three months is not sufficient to satisfy the causal connection

element. See Hollander v. Am. Cyanamid Co., 895 F.2d 80, 85-86 (2d

Cir. 1990).

      Plaintiff identifies the following conduct occurring after her 2012 HR

complaint: being denied a request for accommodation in December 2014,

her annual performance appraisal not being completed by December

2014, being compelled to meet with her director, being accused of talking

                                      38
poorly about co-workers, and receiving no response to her September

2015 application for a position at RF SUNY.18 (Dkt. No. 32 at 24-25; Am.

Compl. ¶¶ 178-85, 203-06.) Even assuming that each of these instances

constitutes an adverse employment action, they took place years after

plaintiff’s 2012 HR complaint, which is far too remote of a temporal

proximity to support an inference of discrimination. See Hollander, 895

F.2d at 85-86. Accordingly, this portion of RF SUNY’s motion is granted

and plaintiff’s retaliation claims are dismissed.

C.    Section 1983 and Section 1985 Claims

      1.    State Action

            a.    RF SUNY and RF SUNY Employees

      RF SUNY and RF SUNY employees argue that the Amended

Complaint does not plausibly allege that they acted under color of state

law because plaintiff “has not alleged any entwinement between RF SUNY

and New York State other than a blanket statement that a symbiotic

      18
        Plaintiff does not argue that the positions that she was not offered
on or around October 2014 and January 2015, (Am. Compl. ¶¶ 156-57,
170-74), or RF SUNY’s delayed response to her request for employment
records, (id. ¶¶ 225, 233), support her retaliation claims. (Dkt. No. 32 at
24-25.) In any event, these incidents do not support a retaliation claim
because they suffer from the same temporal remoteness as the incidents
that were identified by plaintiff. See Hollander, 895 F.2d at 85-86.
                                      39
relationship exists.” (Dkt. No. 22, Attach. 3 at 32-33.) The court agrees.

      “Private actors and institutions generally are not proper defendants

to a 42 U.S.C. § 1983 action, because they do not act under color of state

law.” White v. Monarch Pharm., Inc., 346 F. App’x 739, 740 (2d Cir. 2009)

(internal citation omitted). However, a private institution may be liable

under § 1983 if “there is a sufficiently close nexus between the State and

the challenged action of the [private institution] so that the action of the

latter may be fairly treated as that of the State itself.” Jackson v. Metro.

Edison Co., 419 U.S. 345, 351 (1974). Such a nexus exists when

      the state exercises coercive power, is entwined in the
      management or control of the private actor, or provides the
      private actor with significant encouragement, either overt or
      covert, or when the private actor operates as a willful participant
      in joint activity with the State or its agents, is controlled by an
      agency of the State, has been delegated a public function by the
      state, or is entwined with governmental policies.

Flagg v. Yonkers Sav. & Loan Ass’n, 396 F.3d 178, 187 (2d Cir. 2005)

(internal quotation marks and citation omitted). When analyzing

allegations of state action, courts must begin “by identifying the specific

conduct of which the plaintiff complains.” Tancredi v. Metro. Life Ins. Co.,

316 F.3d 308, 312 (2d Cir. 2003) (internal quotation marks and citation

omitted); see Young v. Halle Hous. Assocs., 152 F. Supp. 2d 355, 364

                                      40
(S.D.N.Y. 2001) (“[T]he crucial relationship for a finding of state action is

between the governmental entity and the action taken by the private

entity, not . . . between the governmental entity and the private actor.”).

      First, plaintiff’s allegations that “RF [SUNY] maintained a symbiotic

relationship and close nexus to the State of New York,” (Am.

Compl. ¶ 11), and “RF [SUNY] was performing State functions, delegated

to it by the State of New York,” (id. ¶¶ 12), are conclusory allegations that

the court is not bound to accept. See In re Facebook, 797 F.3d at 159.

The court must accept as true plaintiff’s allegations that RF SUNY was

“organized under the laws of the State of New York for the exclusive

purpose of serving the State University of New York (SUNY),” provides

“essential administrative services” to SUNY, (Am. Compl. ¶ 4), and its

Board of Directors, which “oversees the operations of the corporation,”

“draws [its] members from various constituencies including SUNY faculty,

researchers, [and] campus and system administrators,” (id. ¶¶ 5-6). But

there are no further factual allegations from which to infer that RF SUNY

had a sufficiently close nexus with the State of New York. For instance,

there are no allegations regarding SUNY’s relationship with New York



                                      41
State,19 how many SUNY officials sit on the Board, or how the Board is

involved in any of the employment decisions referenced throughout the

Amended Complaint. (See generally Am. Compl.) Without such

allegations, the court cannot reasonably infer that the state “is entwined in

the management or control” of RF SUNY or that RF SUNY “is controlled

by an agency of the State.” See Flagg, 396 F.3d at 187.

      Furthermore, the test is concerned with the nexus between the

specific action taken and the governmental entity. See Young, 152 F.

Supp. 2d at 364. The only action identified by plaintiff in her response

does nothing to help her cause. (Dkt. No. 32 at 26.) That is, she argues

that Thompson is employed by RF SUNY, and “[w]hile on loan from [RF

SUNY] to NYSOCFS, he issue[d] threats of discrimination against plaintiff

in his official capacity” and then “follow[ed] up on the threat[s] by utilizing

his position at NYSOCFS to negatively impact plaintiff’s career

opportunities.” (Id. (citing Am. Compl. ¶¶ 191-219).) However, plaintiff

fails to point to any allegations from which it can be reasonably inferred

      19
         Although courts have held as a matter of law that SUNY “is an
integral part of the government of the State [of New York] and when it is
sued the State is the real party,” Dube v. State Univ. of N.Y., 900 F.2d
587, 594 (2d Cir. 1990), this does nothing to explain SUNY’s involvement
with specific actions of RF SUNY. See Young, 152 F. Supp. 2d at 364.
                                       42
that Thompson, as an RF SUNY employee, was responsible for conduct

that can be fairly attributed to the State. First, it is dubious whether the

email that plaintiff received regarding Thompson’s promotion can be

reasonably inferred to constitute a “direct threat.” (Am. Compl. ¶¶ 191,

194.) But, in any event, plaintiff’s allegation that “Thompson, by virtue of

his position at RF [SUNY], was working with WRI and with NYSOCFS,”

(Am. Compl. ¶ 195), is inadequate to plausibly allege that Thompson

acted under color of state law when he requested someone else email

plaintiff to inform her of his new position at NYSOCFS, (id. ¶ 191). See

White, 346 F. App’x at 741 (affirming dismissal of § 1983 claims where

plaintiff “fail[ed] to state a claim against the private defendants because

her allegations of a nexus between the private defendants and the State

[we]re vague and conclusory, and fail[ed] to demonstrate that the actions

of the defendants should be treated as state action”) (internal citation

omitted). As such, plaintiff’s § 1983 claims against RF SUNY and RF

SUNY employees are dismissed.

            b.    RFMH and Trinkle

      Similarly, plaintiff has failed to plausibly allege that RFMH or Trinkle

acted under color of state law so as to subject them to § 1983 liability.

                                      43
Like RF SUNY, RFMH is a private entity, (Am. Compl. ¶ 40), and the

Amended Complaint does not contain anything more than conclusory

allegations regarding its relationship with the State of New York. See

Holden v. East Hampton Town, 15-CV-4478, 2017 WL 1317825, at *6

(E.D.N.Y. Mar. 31, 2017) (holding plaintiff failed to plausibly allege state

action where pleadings lacked allegations of state involvement with the

specific injury giving rise to the action). As such, these claims are

dismissed.20

      2.    Conspiracy Claims

      “To sustain a conspiracy claim under 42 U.S.C. § 1983, a plaintiff

must demonstrate that a defendant acted in a wilful manner, culminating

in an agreement, understanding or meeting of the minds, that violated the

plaintiff’s rights . . . secured by the Constitution or the federal courts.”

Malsh v. Austin, 901 F. Supp. 757, 763 (S.D.N.Y. 1995) (internal quotation


      20
         Even assuming that defendants acted under color of state law, “[a]
§ 1983 action may not . . . be brought to vindicate rights conferred only by
a statute that contains its own structure for private enforcement, such as
Title VII.” Patterson v. County of Oneida, 375 F.3d 206, 225 (2d Cir.
2004) (internal citation omitted). This provides an alternative basis for
dismissal of plaintiff’s § 1983 claims, given that plaintiff fails to allege a
violation of a right distinct from her asserted employment discrimination
and retaliation claims.
                                       44
marks and citations omitted). To state a claim for conspiracy, plaintiff

must allege “facts showing that the defendants actually entered into such

an agreement.” Id. A conspiracy claim will not lie where the plaintiff fails

to allege facts showing a violation of her constitutional rights. See Roesch

v. Otarola, 980 F.2d 850, 854 (2d Cir. 1992) (holding conspiracy claims

against defendants properly dismissed where plaintiff could not establish

underlying § 1983 liability against state officer).

      To state a conspiracy claim under § 1985(3), there must be facts

alleging:

      (1) a conspiracy; (2) for the purpose of depriving, either directly
      or indirectly, any person or class of persons of equal protection
      of the laws, or of equal privileges and immunities under the laws;
      (3) an act in furtherance of the conspiracy; (4) whereby a person
      is either injured in his person or property or deprived of any right
      of a citizen of the United States.

Mian v. Donaldson, Lufkin & Jenrette Sec. Corp., 7 F.3d 1085, 1087-88

(2d Cir. 1993) (internal citation omitted). “Furthermore, the conspiracy

must also be motivated by some racial or perhaps otherwise class-based,

invidious discriminatory animus behind the conspirators’ action.” Id. at

1088 (internal quotation marks and citation omitted).

            a. RF SUNY and RF SUNY Employees


                                       45
      RF SUNY and RF SUNY employees argue that “[p]laintiff has failed

to plead any facts demonstrating that any of the defendants entered into

an agreement or reached an understanding to willfully deprive [p]laintiff of

her rights.” (Dkt. No. 22, Attach. 3 at 33-34.) Specifically, they argue that

“[p]laintiff does not allege that any of the other non-RF SUNY defendants

have access to the [electronic HR management system] or use the tool to

influence RF SUNY hiring decisions.” (Id. at 34.)

      The first part of this argument overlooks plaintiff’s allegation that

“defendants RF [SUNY], RFMH, WRI, and . . . NYSOCFS, are

utilizing . . . [the electronic HR management system].’” (Am. Compl.

¶ 239.) However, the court agrees with RF SUNY that plaintiff does not

plausibly allege that any of the defendants used the tool to blacklist her so

as to state a conspiracy claim. Although it is reasonable to infer from

plaintiff’s allegations that defendants had the capability to sign into the

system and the ability to create notes regarding job candidates, (id.

¶ 240), there are no allegations from which it can be reasonably inferred

that defendants used the tool to blacklist her––such as what was inputted,

when it was inputted, who was responsible for whatever was inputted, who

viewed whatever was inputted, or when it was viewed. (See generally id.)

                                      46
Plaintiff’s vague quote of an excerpt from an unspecified training manual,

(id. ¶ 240), is simply inadequate. See Iqbal, 556 U.S. at 678. Ultimately,

plaintiff alleged that defendants had the ability to conspire against her,

which is an allegation that could be levied against any individuals capable

of communication. More is needed to nudge conspiracy claims across the

line from conceivable to plausible. See Sommer v. Dixon, 709 F.2d 173,

175 (2d Cir. 1983) (“A complaint containing only conclusory, vague, or

general allegations of conspiracy to deprive a person of constitutional

rights cannot withstand a motion to dismiss.”) (internal citations omitted);

Clark v. Dominique, 798 F. Supp. 2d 390, 405 (N.D.N.Y. 2011)

(dismissing §1983 and §1985 conspiracy claims where plaintiff failed to

allege facts that enabled the court to infer a conspiracy).

      Accordingly, plaintiff’s §§ 198321 and 1985 conspiracy claims against

RF SUNY and RF SUNY employees are dismissed.

            b.    RFMH and Trinkle

      The above-analysis applies equally to RFMH and Trinkle. The only

other allegation––aside from defendants’ use of the electronic HR

      21
        Alternatively, plaintiff’s § 1983 conspiracy claims are dismissed
because she fails to allege the requisite state action. See supra Part
IV.C.1; Roesch, 980 F.2d at 854.
                                      47
management system––that plaintiff points to in support of her conspiracy

claim against RFMH and Trinkle is Trinkle’s discussion with Potter-Reger,

an RF SUNY employee, concerning plaintiff’s application at Parsons Child

and Family Center. (Dkt. No. 33 at 16.) However, it cannot be reasonably

inferred that Potter-Reger and Trinkle formed an agreement to violate

plaintiff’s rights based on what is alleged of that discussion. See Clark,

798 F. Supp. 2d at 405. Accordingly, plaintiff has failed to state a claim

for conspiracy against either RFMH or Trinkle. See Iqbal, 556 U.S. at

678.

D.     Remaining Claims

       Plaintiff does not respond to RF SUNY’s facially-meritorious

argument that the allegations involving her performance evaluations and

requests for accommodations cannot support a § 1981 disparate

treatment claim. (Compare Dkt. No. 22, Attach. 3 at 24-25, with Dkt. No.

32 at 20-21); see Johnson v. Lew, No. 1:13–CV–1072, 2015 WL 4496363,

at *5 & n.6 (N.D.N.Y. July 23, 2015) (“In this District, when a non-movant

willfully fails to oppose a legal argument asserted by a movant, the

movant’s burden with regard to that argument is lightened, such that, in

order to succeed on that argument, the movant need only show that the

                                     48
argument possess[es] facial merit, which has appropriately been

characterized as a ‘modest’ burden.”). Instead, plaintiff merely reiterates

the same arguments regarding her § 1981 failure to promote or hire

claims that have already been addressed. Accordingly, to the extent that

they are not covered by the court’s previous analysis, plaintiff’s disparate

treatment claims are dismissed.

      Next, to the extent that plaintiff specifically enumerated a

constructive discharge claim, (Am. Compl. ¶ 251), RF SUNY argues that it

“must be dismissed for the same reasons she is unable to establish a

hostile work environment,” (Dkt. No. 22, Attach. 3 at 28). Given that “[t]he

standard for constructive discharge is even higher than that required to

prevail on a hostile [work] environment claim,” Mandel v. Champion Int’l

Corp., 361 F. Supp. 2d 320, 327 (S.D.N.Y. 2005) (internal footnote

omitted), the court agrees and grants this portion of RF SUNY’s motion.

      Finally, the remainder of plaintiff’s arguments are rejected. To the

extent that plaintiff purports to allege claims beyond those that have been

addressed above, such claims are dismissed under Fed. R. Civ. P. 8(a),

which requires that a plaintiff provide adequate notice to defendants of the

claims alleged against them. See Wynder v. McMahon, 360 F.3d 73, 79

                                      49
(2d Cir. 2004). Although plaintiff’s Amended Complaint arguably put

defendants on notice of the claims stemming from the factual allegations

addressed above, the remainder is ambiguous, confusing, and merits

dismissal. See Ferran v. City of Albany, 1:14-cv-1362, 2016 WL 7378915,

at *9 (N.D.N.Y. Dec. 20, 2016). Accordingly, those “claims” are

dismissed.

                             V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that the motion to dismiss filed by RFMH and Trinkle

(Dkt. No. 18) is GRANTED; and it is further

      ORDERED that the motion to dismiss filed by RF SUNY and RF

SUNY employees (Dkt. No. 22) is GRANTED; and it is further

      ORDERED that the Clerk terminate RF SUNY, Thompson,

Potter-Reger, McGuire, Monaco, RFMH, and Trinkle as parties to this

action; and it is further

      ORDERED that the parties shall contact Magistrate Judge Daniel J.

Stewart to schedule further proceedings in accordance with this

Memorandum-Decision and Order; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

                                    50
Decision and Order to the parties.

IT IS SO ORDERED.

June 20, 2019
Albany, New York




                                     51
